Citation Nr: 0912852	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-12 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for a thyroid disorder.

2.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for diabetes mellitus, type II, as 
secondary to a thyroid disorder.

3.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for hypertension as secondary a thyroid 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty service from September 1973 
to June 1985.

These matters come before the Board of Veterans' Appeals 
("Board") on appeal from an October 2005 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in St. Louis, Missouri, which denied 
entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for a thyroid disorder, and denied 
entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for diabetes mellitus, type II, and 
hypertension as secondary to a thyroid disorder.

The Board notes that although the RO characterized the 
Veteran's claims for diabetes mellitus, type II and 
hypertension as service connection claims, it is apparent 
from the language and text of the decision that they were 
adjudicated as claims for compensation under 38 U.S.C.A. 
§ 1151.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 ("VCAA"), Public 
Law No. 106-475, 114 Stat. 2096 (2000), states that VA has a 
duty to assist claimants in substantiating their claims.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).  This includes the duty to assist the 
claimant in obtaining evidence necessary to substantiate his 
or her claim.  

A review of the claims folder reveals that the Veteran has 
been awarded disability benefits from the Social Security 
Administration ("SSA"), effective July 2005.  (See award 
letter, received January 2006.)  However, it appears that 
other than the award letter, there are no other SSA records 
in the claims folder pertaining directly to the Veteran.  In 
this regard, the Board has considered the holding of Tetro v. 
Gober, 14 Vet. App. 110 (2000), and other cases, in which the 
Court of Veterans Appeals has held that VA has the duty to 
request information and pertinent records from other Federal 
agencies when on notice that such information exists.  The 
possibility that SSA records could contain evidence relevant 
to the claims cannot be foreclosed absent a review of those 
records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 
(2002).  As such, the Board finds that an attempt to obtain 
these records must be made.

Additionally, where VA has constructive or actual knowledge 
of the availability of pertinent reports in the possession of 
the VA, an attempt to obtain those reports must also be made.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  In this case, the claims folder only contains the 
Veteran's medical treatment record through December 2004.  As 
records in the possession of VA are deemed to be 
constructively of record, VA records since December 2004 must 
be obtained.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records from the 
Fayetteville VAMC from November 2004 to 
the present.  Any negative reply should be 
included in the claims folder.

2.  Request all records from SSA related 
to the Veteran's award of disability 
benefits and associate with claims folder.  
Any negative reply should be included in 
the claims folder.  

3.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




